Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-14 are pending in this application.
3.	Claims 1-14 are examined on the merits in this office action.


Objections
4.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites, “The present matter relates to compositions…” at line 1 of the abstract. Applicant should correct these informalities. See MPEP 608.01(b). For example, the abstract may be amended to recite, “Compositions comprising a Teneurin C-terminal Associated Peptide-a (TCAP-1)…are described.”

6.	The specification is objected to for containing referring to sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d). The specification discloses peptide sequences, and these are missing their respective sequence identifiers. For example, instant paragraph [0058] of instant specification US 20200246421 A1 disclose a peptide sequence, but this is missing the sequence identifier. The examiner would like to bring the applicant’s attention to the following excerpt from MPEP §2422.03: 
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 

The applicant is therefore required to amend the specification to comply with 37 CFR 1.821(d).
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
7.	Claims 1 and 8 are objected to for the following reasons: Claims 1 and 8 do not end with a period. Additionally, claims 1 and 8 appear to be missing the term “the” in between “comprising” and “same” at line 5 of the claim 1 and line 3 of claim 8. Applicant is required to correct these errors.
8.	Claims 1-14 are objected to for the following: Claims 1-14 are appear to be too wordy and missing commas that separate the claim language. For example, claim 5 should be amended to recite, “The method of claim 1, wherein the TCAP-1 peptide is SEQ ID NO: 1.” 
9.	Claims 5-6 and 13-14 are objected to for the following: Claims 5-6 and 13-14 recite “SEQ. ID. NO.” The correct way to recite the sequence identifier is “SEQ ID NO: 1”, for example (please see MPEP 2422.01, 37 CFR 1.821(d)).


Rejections
35 U.S.C. 112(b)
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-2 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
12.	Claims 1 and 8 recite, “…when the amino terminal amino acid of said peptide is a glutamine”. It is unclear what the Applicant is referring to, since the amino terminal amino acid of SEQ ID NOs: 1-3 are all already glutamine. 
13.	Claims 2 and 9 recite, “…wherein the glutamine is in the form of pyroglutamic acid”. It is unclear what “glutamine” the claims are referring to because the SEQ ID NOs: 1-3 have more than 1 glutamine residue. Therefore, the metes and bounds of the claims are unclear.
14.	Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the method steps of using the peptides of SEQ ID NOs: 1-3. Currently, the claims recite “A use of a therapeutically effective amount of...” The claims do not recite the active method steps, such as administering, in the claims.

35 U.S.C. 112(d)
15.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 3-4 and 10-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
17.	Claim 3 recites, “The method of claim 1…peptide consists of any one of SEQ ID NOs: 1, 2 or 3 which is optionally amidated at the carboxy terminal and wherein the glutamine is optionally a pyroglutamic acid at the amino terminal.” Claim 3 recites that peptide consists of SEQ ID NO: 1, 2 or 3. Thus, the peptide cannot have any other mutations, additions or alterations, such as amidation at the C-terminal end or different amino acid at the N-terminal end.
18.	Claim 4 recites, “The method of claim 3…peptide is amidated at the carboxy terminal and wherein the glutamine at the amino terminal is a pyroglutamic acid.” Claim 3 recites that peptide consists of SEQ ID NO: 1, 2 or 3. Thus, the peptide cannot have any other mutations, additions or alterations, such as amidation at the C-terminal end or different amino acid at the N-terminal end.
19.	Claim 10 recites, “The use of claim 8 wherein… peptide consists of any one of SEQ ID NOs: 1, 2 or 3 which is optionally amidated at the carboxy terminal and wherein the glutamine is optionally a pyroglutamic acid at the amino terminal.” Claim 10 recites that peptide consists of SEQ ID NO: 1, 2 or 3. Thus, the peptide cannot have any other 
20.	Claim 11 recites, “The use of claim 10… peptide is amidated at the carboxy terminal and wherein the glutamine at the amino terminal is a pyroglutamic acid.” Claim 10 recites that peptide consists of SEQ ID NO: 1, 2 or 3. Thus, the peptide cannot have any other mutations, additions or alterations, such as amidation at the C-terminal end or different amino acid at the N-terminal end.


35 U.S.C. 112(a)
21.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

22.	Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating post-traumatic stress disorder, does not reasonably provide enablement for preventing post-traumatic stress disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.

(1) The nature of the invention and (5) The breadth of the claims:
          The claims are drawn to a method for preventing and/or treating post-traumatic stress disorder in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a teneurin c-terminal associated peptide-1 (TCAP-1 peptide), or a pharmaceutically acceptable salt or ester thereof or a pharmaceutical composition comprising same, wherein the amino acid sequence of TCAP-1 peptide consists essentially of: (i) an amino acid sequence of SEQ ID NOs: 1-3 or having at least 95% identity to an amino acid sequence selected from the group consisting of SEQ ID NOs: 1-3..
  
(2) The state of the prior art:
          In regards to “preventing post-traumatic stress disorder”, the Merck manual indicates that “Posttraumatic stress disorder (PTSD) is recurring, intrusive recollections nd paragraph). The Merck manual indicates that ‘symptoms of PTSD can be subdivided into categories: intrusions, avoidance, negative alterations in cognition and mood, and alterations in arousal reactivity. Most commonly, patients have frequent, unwanted memories replaying the triggering event. Nightmares of the event are common” (see Merck manual, “Posttraumatic Stress Disorder, page 1, “Symptoms and Signs”). The Merck manual indicates that “sometimes symptoms represent a continuation of acute stress disorder, or they may occur separately, beginning up to 6 months after the trauma. Sometimes full expression of symptoms is delayed, occurring many months or even years after the traumatic event” (see Merck manual, “Posttraumatic Stress Disorder, page 1, “Symptoms and Signs”). The Merck manual indicates that diagnosis is by clinical criteria (see Merck manual, “Posttraumatic Stress Disorder, pages 1-2, “Diagnosis”). The Merck manual indicates that treatment is by self-care, psychotherapy, and drug therapy (see Merck manual, “Posttraumatic Stress Disorder, page 1, “Treatment”).    
	The art recognizes that the posttraumatic stress disorder occurs due to an overwhelming traumatic event. Therefore, a traumatic event must occur prior to any treatment of the disorder.
(3) The relative skill of those in the art:
             The relative skill of those in the art is high.

(4) The predictability or unpredictability of the art:
	Applicant’s activity is based on the determination of predicting those who are susceptible to posttraumatic stress disorder (PTSD). Since the activity is based on determining the patient population that is susceptible to PTSD, the predictability in the art is low. The Merck manual indicates that there are different symptoms and signs, beginning up to 6 months after the trauma, and the diagnosis is clinical based on criteria, the predictability in the art is low. The Applicant has not shown who will be susceptible to PTSD. There are too many variables between the experimentation, thus, it clearly shows the unpredictability of the art.

(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
	    Applicant discloses that “”Preventing” as used herein in reference to preventing PTSD or PTSD onset means in the context of administering a TACP-1 peptide to a patient post-traumatic event(s) to minimize risk of developing TPSD.” (see paragraph [0035]). Working Example discloses a method of making TCAP-1 composition (see paragraphs [0075]-[0084]). The working example 1 discloses open field test in stressor environment of TCAP-1 treated animals (see paragraphs [0085]-[0091]). Working Example 2 discloses clinical trials in a PTSD animal models (see paragraphs [0092]-[0098]). Working Example 3 discloses experiments on the mouse chronic social defeat 
          All of the animal models are based on stressor induced animals. The specification does not describe the patient population that may be prevalent to post-traumatic stress disorder, or when to administer the TCAP-1 peptides to “PREVENT ALL” from the post-traumatic stress disorder. 
          Since it is unclear who would develop post-traumatic stress disorder, more guidance is necessary. Since the prior art is still unclear as to who are susceptible to post-traumatic stress disorder and that it takes up to 6 months to develop the disorder, the difficulties in extrapolating the in vivo data on those who are already suffering from stressor induced animal to those who may suffer PTSD in the future, more guidance is necessary.

(8) The quantity of experimentation necessary:
Since it is uncertain to predict the patient population who are susceptible to post-traumatic stress disorder (PTSD), and the Applicant has not provided the appropriate time frame at which the compound should be administered, one of ordinary skill in the 


U.S.C. 101/35 U.S.C. 112(a)
23.	Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example, Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. V. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).  

24.	Claims 8-14 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention recites “Use of a TCAP-1 peptide” and the claims do not set forth any steps involved in the method/process, one skilled in the art clearly would not know how to use the claimed invention.

	
35 U.S.C. 102
25.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
26.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


27.	Claim(s) 1-6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovejoy et al (US 2006/035318, filed with IDS).
28.	Lovejoy et al teach instant SEQ ID NOs: 1-3 (see SEQ ID NOs: 38, 70 and 101, respectively). Lovejoy et al teach a method of treating mood disorders, such as post-traumatic stress disorder (see paragraphs [0003] and [0004]), meeting the limitation of instant claims 1, 3, 5-6, 8, 10 and 12-13. Lovejoy et al teach that when 40 to 41 residue teneurin proteins were injected into rat brain, it increased the startle reflexes and decreased self-administered reward behavior and was shown to modulate the stress response (see paragraph [0303]). Lovejoy et al teach that “A putative amidation signal was indicated by the GKR amino acid motif immediately adjacent to the 40-41 residue carboxy terminal sequence and TAA stop codon. 40 residues upstream, a PC-7-like cleavage signal was present immediately followed by a glutamine suggesting that the putative free peptide would begin with a pyroglutamic acid. This cleavage site is not necessarily processed in the normal way and can create a 40 or 41 amino acid residue mature peptide (starting at 43 or 44 amino acid residues upstream from the stop codon)” (see paragraph [0246]), meeting the limitation of instant claims 2-4 and 9-11. .

29.	Claims 1, 3, 5-8, 10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovejoy et al (US 2008/0318854, filed with IDS) as evidenced by Merck Manual (Posttraumatic Stress Disorder, pp. 1-3, accessed 3/17/2021, enclosed). 
30.	Lovejoy et al teach instant SEQ ID NOs: 1-3 (see SEQ ID NOs: 38, 70 and 101, respectively). Lovejoy et al teach a method of treating conditions and inducing changes in the brain, such as changes in acoustic startle response, learning, memory, anxiety or other brain or neuronal conditions. TCAP can be used to treat such conditions (see paragraph [0085]), meeting the limitation of instant claims 1, 3, 5-7, 10 and 12-13. As evidenced by Merck Manual, “depression, other anxiety disorders, and substance use are common among patient with chronic PTSD (see p. 1, “Symptoms and Signs”). Lovejoy et al teach that “The extracellular C-terminal region of each teneurin is characterized by a 40 or 41 amino acid sequence flanked by enzymatic cleavage sites, which predicts the presence of an amidated cleaved peptide. A synthetic version of this peptide was named teneurin C-terminus associated peptide (TCAP) and is active in vivo and in vitro. The mouse TCAP from teneurin- 1 (TCAP-1) can modulate cAMP concentrations and proliferation in mouse hypothalamic cell lines as well as regulate the teneurin protein in a dose dependent manner. Intracerebroventricular injection of TCAP-1 into rats can induce changes in the acoustic startle response three weeks after 

EXAMINER’S COMMENT
Please note: If Applicant amends the claims 8-14 to recite a product, such as a peptide consisting of a peptide sequence selected from SEQ ID NOs: 1-3, a 35 U.S.C. 101 rejection may be applied, since SEQ ID NOs: 1-3 are fragments of naturally occurring proteins.

CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654